PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Langendorff, Niels, L.
Application No. 13/990,522
Filed: 30 May 2013
For: Navigation Methods and Systems
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed September 2, 2020, to withdraw the holding of abandonment for the above-identified application.

The application became abandoned June 26, 2020 for failure to timely submit the appeal forwarding fee in response to the Examiner’s Answer issued March 16, 2020. Notice of Abandonment was mailed July 20, 2020.

Petitioner argues non-receipt of the Examiner’s Answer. In this regard petitioner states: 

The system that we use for recording an office action received at the email address of record is to record information about the office action using an online docketing software application called AppColl. Generally, we receive the notification email for an office action, download the prosecution XML file from the USPTO, and then cause AppColl to upload information from the prosecution XML file and create a task for the office action. The prosecution XML file provided by the USPTO is a complete record of prosecution for the application, including bibliographic information about the application as well as the dates on which many events (i.e., filing, office actions mailed, etc.) occurred. AppColl therefore creates tasks for office actions using the USPTO's complete information - and thus the contents of the docketing record include docket numbers, application numbers, mail date of the office action, due date for the response, etc.

We have been using the AppColl since approximately 2013. As far as reliability, we have never experienced an issue with the docketing software, despite having processed many hundreds (and more probably thousands) of notification emails using the above-described process. The email service that we use is provided by Google, and has never previously had issues with receiving emails from the USPTO. As you will see in the attached docketing records, in fact, we received notification emails on other days around the date that we should have received this notification email.



Petitioner’s arguments and accompanying documents have been carefully considered, but are not found persuasive. The Electronic Business Center indicates that a review of the USPTO Private PAIR Correspondence Notification system reflects that three emails were sent to Customer No. 75090 in 2020. The system indicates that the email sent March 16, 2020 with Notice of the Examiner’s Answer was sent without issue. Further, the system logs indicate that the March 16, 2020 email notification was viewed on June 4, 2020 by Anthony Paul Jones.

As the record reflects that the Examiner’s answer was properly sent and received, the holding of abandonment will not be withdrawn.

In view thereof, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration must be accompanied by evidence of timely response to the Examiner’s Answer.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioners’ attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions